Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 4-15 are objected to because of the following informalities:  
Claims 4-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim. See MPEP § 608.01(n).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “moving the second beams from the upper vertical position to the lower vertical position such that the products remain supported by the second beams, at the second position along the conveying direction; and k) moving the first beams from the upstream position to the downstream 
Claim 4-15 are multiple dependent claims. It is unclear what these claims comprise as they could have the features of many different claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4919254 to Briemont (Briemont).
Regarding claim 1, Briemont teaches the unit comprising a plurality of first elongated beams extending along the conveying direction and arranged substantially parallel to each other (94 and 22, and 96 and 80, , Figures 2-6), wherein the first beams are slidably mounted on rollers and are configured to be displaceable in a back-and-forth reciprocating motion along the conveying direction between an upstream position and a downstream position (arrows show beams 94 and 22 moving forward and backward in Figures 2 and 5 and Col. 3 line 64 – Col. 4 line 5 disclose rollers supporting beam 22), a plurality of second elongated beams extending along the conveying direction and arranged interleaved with the first beams, wherein the second beams are configured to be displaceable in an up-and-down 
Regarding claim 2, Briemont teaches wherein the rollers are defined by outer protrusions circumferentially provided on one or more rotatable shafts, the shafts being arranged substantially transversally to the first beams (26 and/or 32, Figure 1 shows the axis perpendicular and therefore the shaft that supports the wheel perpendicular to the first beams).
Regarding claim 4, Briemont teaches wherein comprising a driving mechanism for providing a linear back-and-forth reciprocating motion to the first beams (48, Figure 1).
Regarding claim 6, Briemont teaches comprising a driving mechanism for providing a linear up-and-down reciprocating motion to the second beams (Col. 5 lines 21-39 disclose a driving mechanism).
Regarding claim 7, Briemont teaches the device in claim 1 which in its normal operation and as disclosed in the rejection of claim 1 would perform the method of claim 7.
Regarding claim 8, Briemont teaches comprising f) moving the first beams with the products at the first position with respect to the first beams from the upstream position to the downstream position such that the products reach a second position along the conveying direction while maintaining the first position with respect to the first beams; g) moving the second beams from the lower vertical position to the upper vertical position such that products are supported by the second beams, at the second position along the conveying direction; h) moving the first beams from the downstream position to the upstream position; and i) moving the second beams from the upper vertical position to the lower vertical position such that products are supported by the first beams, at the second position along the conveying direction which corresponds to a second position along the first beams that is different than 
Regarding claim 10, Briemont teaches a furnace for moving products in a conveying direction with the method of any of claims 7-9 (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briemont in view of U.S. Patent 5334014 to Orbeck et al. (Orbeck).
Regarding claim 3, Briemont is silent on wherein the first beams comprise an inverted U-shaped cross-section.
Orbeck teaches an inverted U-shaped cross-section for beams (28). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Briemont with the teachings of .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briemont in view of U.S. Patent 3471134 to Cone (Cone).
Regarding claim 5, Briemont is silent on comprising a motor drive for rotating one or more rollers.
Cone teaches a motor drive for rotating one or more rollers (162). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Briemont with the teachings of Cone to provide a motor drive. Doing so would provide an alternate means for powering the conveyor.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briemont in view of U.S. PGPUB 20080164123 to Noe et al. (Noe)
Regarding claim 11, Briemont teaches comprising two or more conveyor units according to any of claims 1-6 for moving products in a conveying direction with the method of any of claims 7-9, wherein the first beams of the two or more conveyor units move in unison and the second beams of the two or more conveyor units move in unison (Figures 2-6 show the orientation, Col. 4 lines 37-47 disclose them moving in unison).
Briemont is silent on the multiple units each having their own driving mechanism. 
Noe teaches a plurality of conveyor units attached closely together downstream from one another each having its own driving unit (5, Figure 4 and Paragraph 0003). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Briemont with the teachings of Noe to provide a plurality of conveyor units attached closely together downstream from one another each having its own driving unit. Doing so would allow the product to be transferred over a larger distance.

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briemont in view of Noe and U.S. Patent 4975048 to Yoneda et al. (Yoneda).
Regarding claims 12-14, Briemont teaches is silent on wherein the first beams of a downstream conveyor unit at an upstream position are partially interleaved with the second beams of an upstream conveyor unit. 
Noe teaches a plurality of conveyor units attached closely together downstream from one another (Figure 4 and Paragraph 0003). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Briemont with the teachings of Noe to provide a plurality of conveyor units attached closely together downstream from one another. Doing so would allow the product to be transferred over a larger distance.
Yoneda teaches a beam moving and being interleaved with upstream and downstream beams (31, Figures 4a and 4b). It would have been obvious to one of ordinary skill in the art to have modified the teachingsof Briemont with the teachings of Yoneda to provide a beam moving and being interleaved with upstream and downstream beams and in doing so would have first beams interleaved with second beams of upstream and downstream units of Briemont. Doing so would provide support to the entire product and provide minimal spacing between upstream and downstream beams.
Regarding claim 15, the modified device Briemont is teaches wherein at any of steps e) or i) when the second beams are moved from the upper vertical position to the lower vertical position the products are supported by the first beams of a downstream conveyor unit. The orientation provided with Noe and Yoneda would result in this orientation as shown in support of the products by a downstream at least as shown in Figures 1 and 4 in Noe and Yoneda. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        2/24/21